Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Amendment, filed on 07/08/2021, has been entered.
Claim 2 is canceled.
Claims 1 and 3-20 are pending with claims 1 and 18-20 being amended.


Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/08/2021 has been entered.
 

Examiner’s Note

The instant application has a lengthy prosecution history and the examiner encourages the applicant to have an interview (telephonic or personal) with the examiner prior to filing a 


Response to Arguments/Amendments

Presented arguments have been fully considered, but they are rendered moot in view of the new ground(s) of rejection necessitated by amendment(s) initiated by the applicant(s).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 4, 12-14 and 18-20 rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (“Park”) [U.S Patent Application Pub. No. 2004/0150639] in view of Sim et al. (“Sim”) [US 2009/0213240 A1] further in view of Mammou [US 2014/0139513 A1]

Regarding claim 1, Park meets the claim limitations as follows: 
A point cloud encoding method for encoding point cloud (i.e. ‘three-dimensional object data’) [Fig. 3, 6, 7, 15, 16; para. 0013, 0063: ‘encoding and decoding three-dimensional object data comprised of point texture data, voxel data, and tree-structured data’], the point cloud encoding method comprising: 

dividing the point cloud into first processing units (i.e. ‘the parent node’ or ‘an uppermost node’) [Fig. 3A, 3B show ‘the parent node S’], each being a random access unit and being associated with three-dimensional coordinates (i.e. ‘three-dimensional object data’) [para. 0009-0015, 0067: XYZ. Fig. 3B below discloses the uppermost node “S” as the first processing unit (i.e. the whole square on the left side, the four nodes at the lower level “S” and “W” as the 2nd processing units. Each of the 2nd process units is divided into four 3rd processing units (i.e. a thicker-lined square including four smallest squares)


    PNG
    media_image1.png
    372
    1631
    media_image1.png
    Greyscale


]; 

encoding each of the first processing units to generate encoded data [Fig. 15, 16: Encode ‘S’ Node ‘1640’]; and

generating first information indicating (i) the first processing units (i.e. ‘S
, ‘W’, ‘B’ or ‘P”) [para. 0014-0016: ‘nodes are attached labels indicating their types’], (ii) the three- dimensional coordinates associated with each of the first processing units (i.e. x, y, z) [Fig. 8a, 8b; para. 0021-0022, 0067, 0088: Xx, Yx, Z represents the resolution of the original model], and (iii) a data storage location that are associated with each of the first processing units (i.e. ‘S, ‘W’, ‘B’ or ‘P”) [Fig. 5-7 show information about a node (i.e. an object) such as “S” or “P”; para. 0014-0016, 0067, 0072, 0080, 0086, 0088: disclose ‘it is selected as a candidate node and then is stored in a queue’], the data storage location being a storage location of encoded data, 
wherein the encoded data includes the first information.
Park does not disclose explicitly the following claim limitations (emphasis added):
A point cloud encoding method for encoding point cloud, the point cloud encoding method comprising: 

dividing the point cloud into first processing units, each being a random access unit and being associated with three-dimensional coordinates;
first information indicating (i) the first processing units, (ii) the three-dimensional coordinates associated with each of the first processing units, and (iii) a data storage location that is associated with each of the first processing units, the data storage location being a storage location of encoded data.
However in the same field of endeavor Sim discloses the deficient claim as follows: 
A point cloud (i.e. the octree structure 200 includes two depth images 211 and 221 from two views 210 and 220) [Fig. 1-8; para. 0006, 0008; 0043, 0068: describe a depth image (i.e. three-dimensional object data) as ‘3D spatial point cloud’ and ‘a plurality of depth image data obtained from a plurality of points of views’ may be represented as a the octree structure ‘200’] encoding method for encoding point cloud, the point cloud encoding method comprising: 

dividing the point cloud (i.e. diving the octree tree 200 into two depth images (two first processing units) 211 and 221) [Fig. 2 below shows 4 biggest square partitions as first processing blocks (e.g. the lower right block). A first process block can be divided into four second processing partitions (e.g. the upper right block or the lower left block). A second processing block can be divided into four third processing partitions (e.g. the smallest square blocks). Note: Fig. 2: the octree 200 is represented the same as Fig. 3B in Park’s teaching of the octree] into first processing units, each being a random access unit [Fig. 2 shows every partition is arbitrary and has depth information as a 3rd coordinate] and being associated with three-dimensional coordinates;

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


generating first information indicating (i) the first processing units, (ii) the three-dimensional coordinates associated with each of the first processing units, and (iii) a data storage location that is associated with each of the first processing units, the data storage location being a storage location of encoded data.
Park and Sim are combinable because they are from the same field of 3D image processing.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to apply Park’s teaching of encoding/decoding 3D object data comprised of point texture data, voxel data and tree-structured data for Sim’s encoding a point cloud for higher data coding efficiency [Park: para. 0013; Sim: para. 0006-0009].
Neither Park nor Sim discloses explicitly the following claim limitations (emphasis added):
generating first information indicating (i) the first processing units, (ii) the three-dimensional coordinates associated with each of the first processing units, and (iii) a data storage location that is associated with each of the first processing units, the data storage location being a storage location of encoded data.
However in the same field of endeavor Mammou discloses the deficient claim as follows: 
generating first information (i.e. ‘the request 200’) [Fig. 1, 2 show encoding/decoding apparatus for 3D graphics] indicating (‘inform’) (i) the first processing units, (ii) the three-dimensional coordinates associated with each of the first processing units, and (iii) a data storage location that is associated with each of the first processing units, the data storage location being a storage location of encoded data (i.e. ‘compressed 3D graphics data’) [para. 0039, 0043, 0054: ‘Through the request 200, the Application 114 may inform the location on the storage medium 106 where the requested compressed 3D graphics data is stored’].
Park, Sim and Mammou are combinable because they are from the same field of 3D image processing.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to inform the location on storage location of compressed 3D graphics data for fast caching based on application usage. The caching is well known in the art [Mammou: para. 0054].


Regarding claim 4, Park in view of Sim meets the claim limitations as follows: 
The three-dimensional data encoding method according to claim 1, wherein in the dividing, each of the first processing units is further divided into second (e.g. the split of the parent node into 4 partitions) [Park: Fig. 3B show ‘the node S’ at the lower level; Sim: Fig. 2 shows 4 biggest square partitions as first processing blocks (e.g. the lower right block). A first process block can be divided into four second processing partitions (e.g. the upper right block or the lower left block)], and in the encoding, each of the second processing units is encoded [Park: Fig. 15, 16: Encode ‘S’ Node ‘1640’].


Regarding claim 12, Park in view of Sim meets the claim limitations as follows: 
The three-dimensional data encoding method according to claim 4, wherein in the dividing, each of the second processing units is further divided into third processing units [Park: Fig. 3C show ‘the node P’ at the lower level; Sim: Fig. 2 shows 4 biggest square partitions as first processing blocks (e.g. the lower right block). A first process block can be divided into four second processing partitions (e.g. the upper right block or the lower left block). A second processing block can be divided into four third processing partitions (e.g. the smallest square blocks)], and in the encoding, each of the third processing units is encoded [Park: Fig. 15, 16: Encode ‘P’ Node].


Regarding claim 13, Park in view of Sim meets the claim limitations as follows: 
The point cloud encoding method according to claim 12, wherein each of the third processing units [Fig. 3C show ‘the node P’ at the lower level] includes at least [Fig. 8a, 8b; para. 0088: show a rectangular voxel as a minimum unit which include x, y, z; para. 0067].


Regarding claim 14, Park in view of Sim meets the claim limitations as follows: 
The three-dimensional data encoding method according to claim 4, wherein each of the second processing units includes a characteristic point group (i.e. PointTexture pixels presented by color and depth) derived from information obtained by a sensor (i.e. a camera).



Regarding claim 18, the corresponding three-dimensional data decoding method of claim 18 is identical in scope and function to the previously rejected method claim 1, and is therefore rejected in the same manner [Park: Fig. 21 shows a decoder].


Regarding claim 19, the corresponding three-dimensional data encoding method of claim 19 is identical in scope and function to the previously rejected method claim 1, and is therefore rejected in the same manner [Park: Fig. 16 shows a encoder].


[Park: Fig. 21 shows a decoder].


Claim 3 rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (“Park”) [U.S Patent Application Pub. No. 2004/0150639] in view of Sim et al. (“Sim”) [US 2009/0213240 A1] further in view of Mammou [US 2014/0139513 A1] further in view of Huffman (“Huffman”) [US 2011/0142321 A1]


Regarding claim 3, Park meets the claim limitations set forth in claim 1.
Park does not disclose explicitly the following claim limitations (emphasis added):
The point cloud encoding method according to claim 2, wherein the first information further indicates a time associated with each of the first processing units.
However in the same field of endeavor Huffman discloses the deficient claim as follows: 
wherein the first information further indicates a time associated with each of the first processing units [Fig. 5-7; para. 0073 disclose information of a 4-dimensional voxel: (object: <level>, <orthant>; coordinates: <x>, <y>, <z>; and time: <t>];
Park, Sim, Mammou and Huffman are combinable because they are from the same field of 3D image processing.
.



Claims 5-6, 9-11 and 16 rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (“Park”) [U.S Patent Application Pub. No. 2004/0150639] in view of Sim et al. (“Sim”) [US 2009/0213240 A1] further in view of Mammou [US 2014/0139513 A1] further in view of Chen et al. (“Chen”) [US 2011/0194613 A1]


Regarding claim 5, Park meets the claim limitations set forth in claim 4.
Park does not disclose explicitly the following claim limitations (emphasis added):
The point cloud data encoding method according to claim 4, wherein in the encoding, a current second processing unit among the second processing units included in a current first processing unit among the first processing units is encoded by referring to another of the second processing units included in the current first processing unit. 
However in the same field of endeavor Chen discloses the deficient claim as follows: 
wherein in the encoding, a current second processing unit [Fig. 12: the 32x32 upper left partition ‘B’ or the lower right partition ‘P’ as current processing units] among the second processing units included in a current first processing encoded by referring to another of the second processing units (i.e. inter-prediction) [Fig. 12: the 32x32 upper left partition ‘B’ or the lower right partition ‘P’ as current processing units are B-predicted or P-predicted; para. 0203-0204] included in the current first processing unit.
Park, Sim, Mammou and Chen are combinable because they are from the same field of 3D image processing.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Park, Sim, Mammou and Chen as motivation to include inter-prediction in accordance with the video standard H.264.


Regarding claim 6, Park meets the claim limitations set forth in claim 5.
Park does not disclose explicitly the following claim limitations (emphasis added):
The point cloud data encoding method according to claim 5, wherein in the encoding, one of three types is selected as a type of the current second processing unit, and the current second processing unit is encoded in accordance with the type that has been selected, the three types being a first type in which another of the second processing units is not referred to, a second type in which another of the second processing units is referred to, and a third type in which other two of the second processing units are referred to. 
However in the same field of endeavor Chen discloses the deficient claim as follows: 
(i.e. three type of encoding methods: “I”, “P” or “B”) [Fig. 12; para. 0203-0204] is selected as a type of the current second processing unit, and the current second processing unit is encoded in accordance with the type that has been selected, the three types being a first type in which another of the second processing units is not referred to (i.e. intra-coding “I”) [Fig. 12; para. 0203-0204], a second type (i.e. single-reference inter-coding “P”) [Fig. 12: the 32x32 upper left partition ‘B’ or the lower right partition ‘P’ as current processing units are B-predicted or P-predicted; para. 0203-0204] in which another of the second processing units is referred to, and a third type in (i.e. bi-predicted inter-coding “B”) [Fig. 12: the 32x32 upper left partition ‘B’ or the lower right partition ‘P’ as current processing units are B-predicted or P-predicted; para. 0203-0204] which other two of the second processing units are referred to
Park, Sim, Mammou and Chen are combinable because they are from the same field of 3D image processing.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Park, Sim, Mammou and Chen as motivation to include inter-prediction in accordance with the video standard H.264.


Regarding claim 9, Park meets the claim limitations set forth in claim 5.
Park does not disclose explicitly the following claim limitations (emphasis added):
the first processing units is spatially divided in a predetermined direction to have layers, each including at least one of the second processing units, and in the encoding, each of the second processing units is encoded by referring to another of the second processing units included in an identical layer of the each of the second processing units or included in a lower layer of the identical layer.
However in the same field of endeavor Chen discloses the deficient claim as follows: 
wherein each of the first processing units is spatially divided in a predetermined direction to have layers [Fig. 5: the 1st processing unit CBP64 at the layer 0 is divided into 2nd processing units CBP32 at the layer 1 and each of 2nd processing units CBP32 is divided into 3rd processing units CBP16], each including at least one of the second processing units, and in the encoding, each of the second processing units is encoded by referring to another of the second processing units included in an identical layer of the each of the second processing units [Fig. 12: the 32x32 upper left partition ‘B’ or the lower right partition ‘P’ as current processing units are B-predicted or P-predicted; para. 0203-0204] or included in a lower layer of the identical layer.
Park, Sim, Mammou and Chen are combinable because they are from the same field of 3D image processing.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Park, Sim, Mammou and Chen as motivation to include inter-prediction in accordance with the video standard H.264.


Regarding claim 10, Park meets the claim limitations set forth in claim 4.
Park does not disclose explicitly the following claim limitations (emphasis added):
The point cloud encoding method according to claim 4, wherein in the dividing, among the second processing units, a first one of the second processing unit includes only a static object and a second one of the second processing unit includes only a dynamic object, wherein the first one of the second processing units and the second one of the second processing units are assigned to different ones of the first processing units.
However in the same field of endeavor Chen discloses the deficient claim as follows: 
wherein in the dividing, among the second processing units, a first one of the second processing unit [Fig. 10, 12: The lower left partition “C”  is intra-coding “I”; para. 0098, 0112, 0191-0192, 0203-0207:  ‘The bigblock unit (32x32) may alternatively include intra-prediction encoding data (i.e. no motion compensation)’] includes only a static object (i.e. no motion compensation) and a second one of the second processing unit includes only a dynamic object [Fig. 10, 12: The lower right partition “P”  is single-reference inter-coding (i.e. motion compensation); para. 0098, 0112, 0191-0192, 0203-0207], wherein the first one of the second processing units and the second one of the second processing units are assigned to different ones of the first processing units [Fig. 10, 12 represent two different ones of the first processing units] or included in a lower layer of the identical layer.

It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Park, Sim, Mammou and Chen as motivation to include inter-prediction in accordance with the video standard H.264.


Regarding claim 11, Park meets the claim limitations set forth in claim 4.
Park does not disclose explicitly the following claim limitations (emphasis added):
The point cloud encoding method according to claim 4, wherein in the encoding, dynamic objects are individually encoded, and encoded data of each of the dynamic objects is associated with a second processing unit, among the second processing units, that includes only a static object.
However in the same field of endeavor Chen discloses the deficient claim as follows: 
wherein in the encoding, dynamic objects (i.e. motion compensation) are individually encoded [Fig. 12: The lower right partition “P”  is single-reference inter-coding (i.e. motion compensation); para. 0098, 0112, 0191-0192, 0203-0207], and encoded data of each of the dynamic objects is associated with a second processing unit [Fig. 12], among the second processing units, that includes only a static object [Fig. 10: The lower left partition “C”  is intra-coding “I”; para. 0098, 0112, 0191-0192, 0203-0207:  ‘The bigblock unit (32x32) may alternatively include intra-prediction encoding data (i.e. no motion compensation) [The lower left partition “C” (Fig. 10) and The lower right partition “P” (Fig. 12) are two different processing units].
Park, Sim, Mammou and Chen are combinable because they are from the same field of 3D image processing.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Park, Sim, Mammou and Chen as motivation to include inter-prediction in accordance with the video standard H.264.



Regarding claim 16, Park meets the claim limitations set forth in claim 1.
Park does not disclose explicitly the following claim limitations (emphasis added):
The point cloud encoding method according to claim 1, wherein the encoded data includes information indicating a size of the first processing units.
However in the same field of endeavor Chen discloses the deficient claim as follows: 
wherein the encoded data includes information indicating a size of the first processing units (i.e. CBP64) [Fig. 5, 6, 15, 16; para. 0154, 0224, 0225].
Park, Sim, Mammou and Chen are combinable because they are from the same field of 3D image processing.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Park, Sim, Mammou and Chen as motivation to include a flag CBP64 indicating the size of a first processing units to be 64x64.


Claim 7 rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (“Park”) [U.S Patent Application Pub. No. 2004/0150639] in view of Sim et al. (“Sim”) [US 2009/0213240 A1] further in view of Mammou [US 2014/0139513 A1] further in view of Chen et al. (“Chen”) [US 2011/0194613 A1] and Farre Guiu (“Farre Guiu”) [US 2016/0127679 A1]


Regarding claim 7, Park meets the claim limitations set forth in claim 6.
Park does not disclose explicitly the following claim limitations (emphasis added):
The point cloud encoding method according to claim 6, wherein in the encoding, a frequency of selecting the first type is changed in accordance with the number, or sparseness and denseness of objects included in the point cloud. 
However in the same field of endeavor Farre Guiu discloses the deficient claim as follows: 
wherein in the encoding, a frequency of selecting the first type (i.e. short/long GOP length which is understood by one ordinarily skilled in the art as a frequency of Intra picture) is changed in accordance with the number, or sparseness and denseness of objects (i.e. amount of motion) included in the point cloud [para. 0035: ‘a high amount of motion and thus could determine that a shorter GOP length’].
Park, Sim, Mammou, Chen and Farre Guiu are combinable because they are from the same field of 3D image processing.
.


Claim 8 rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (“Park”) [U.S Patent Application Pub. No. 2004/0150639] in view of Sim et al. (“Sim”) [US 2009/0213240 A1] further in view of Mammou [US 2014/0139513 A1] further in view of Chen et al. (“Chen”) [US 2011/0194613 A1] and Sirohey et al. (“Sirohey”) [US 2007/0003122 A1]


Regarding claim 8, Park meets the claim limitations set forth in claim 6.
Park does not disclose explicitly the following claim limitations (emphasis added):
The point cloud encoding method according to claim 6, wherein in the encoding, a size of the first processing units is determined in accordance with the number, or sparseness and denseness of objects or dynamic objects included in the point cloud. 
However in the same field of endeavor Sirohey discloses the deficient claim as follows (emphasis added): 
wherein in the encoding, a size of the first processing units (i.e. ‘determining the volume of the object’) is determined in accordance with the number (i.e. ‘the number of voxels’) [para. 0049: ‘determining the volume of the object in accordance with the number of voxels .. and a size of each voxel’], or sparseness and denseness of objects or dynamic objects included in the point cloud. 
Park, Sim, Mammou, Chen and Sirohey are combinable because they are from the same field of 3D image processing.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Park, Sim, Mammou, Chen and Sirohey as motivation to estimate the volume of the first processing units (i.e. objects) for quantifying an object in a larger structure [Sirohey: Abstract].


Claim 15 rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (“Park”) [U.S Patent Application Pub. No. 2004/0150639] in view of Sim et al. (“Sim”) [US 2009/0213240 A1] further in view of Mammou [US 2014/0139513A1] further in view of Hannuksela et al. (“Hannuksela”) [US 2010/0020871 A1]


Regarding claim 15, Park meets the claim limitations set forth in claim 1.
Park does not disclose explicitly the following claim limitations (emphasis added):
The point cloud encoding method according to claim 1, wherein the encoded data includes information indicating an encoding order of the first processing units. 
However in the same field of endeavor Hannuksela discloses the deficient claim as follows: 
(i.e. picture order count (POC)) [para. 0060: ‘the relative increments of POC as a function of the picture position in decoding order in the coded video sequence are coded in the sequence parameter set’].
Park, Sim , Mammou, and Hannusksela are combinable because they are from the same field of 3D image processing.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Park, Sim , Mammou, and Hannusksela as motivation to include an encoding order for a receiving decoder to decode pictures in a proper way.


Claim 17 rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (“Park”) [U.S Patent Application Pub. No. 2004/0150639] in view of Sim et al. (“Sim”) [US 2009/0213240 A1] further in view of Mammou [US 2014/0139513 A1] further in view of Watanabe et al. (“Watanabe”) [U.S 2004/0109679 A1]

Regarding claim 17, Park meets the claim limitations set forth in claim 1.
Park does not disclose explicitly the following claim limitations (emphasis added):
The point cloud data encoding method according to claim 1, wherein in the encoding, the first processing units are encoded in parallel.
However in the same field of endeavor Watanabe discloses the deficient claim as follows: 
 [Fig. 1: first data block 22 into first encoder 44; para. 0025: ‘The first encoder 44, second encoder 46 and third encoder 48 encode, in parallel, the image data stored in the first data block 22, second data block 24 and third data block, respectively’].
Park, Sim, Mammou and Watanabe are combinable because they are from the same field of 3D image processing.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Park, Sim, Mammou and Watanabe as motivation to include parallel encoding for reduction of the processing time [para. 0004].


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER D LE whose telephone number is (571)270-5382.  The examiner can normally be reached on Monday - Alternate Friday: 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PETER D LE/
Primary Examiner, Art Unit 2488